Citation Nr: 0413690	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  01-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent from December 15, 1998, to August 11, 2003, for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent on 
and after August 12, 2003, for PTSD.

3.  Entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Peter J. Wymes, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which granted the veteran service 
connection for PTSD, and assigned a 10 percent disability 
evaluation effective from December 15, 1998.  The RO also 
deferred the issue of entitlement to service connection for 
prostate cancer, claimed as due to exposure to Agent Orange, 
pending additional development.  The veteran timely filed a 
notice of disagreement with the 10 percent evaluation 
assigned for PTSD.  He contended that his symptomatology 
associated with PTSD presented a degree of disability greater 
than the 10 percent assigned.  The RO issued a statement of 
the case (SOC) in April 2000, which continued the 10 percent 
disability evaluation for PTSD.  

In June 2000 the veteran requested a personal hearing at the 
RO.  In October 2000 the RO notified the veteran that his 
personal hearing, which had been scheduled in November 2000, 
was postponed due to mandatory training for the Hearing 
Officers.

In January 2001 the veteran timely filed a substantive appeal 
(on VA Form 9).  He indicated that he desired a Board hearing 
at the RO.  In May 2001 the veteran withdrew his request for 
a hearing before the Board and opted for a local hearing 
before a Hearing Officer.

By rating decision in July 2001, the RO increased the 
veteran's disability evaluation for PTSD to 30 percent.  
Since the increase to 30 percent represented less than the 
maximum available under applicable diagnostic criteria, the 
veteran's increased evaluation claim for PTSD remained viable 
on appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, on a claim for an original or 
an increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO's decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 

In April 2002 the RO notified the veteran that the hearing he 
had requested in connection with his appeal had been 
scheduled for May 15, 2002.  On that date, an informal 
conference with a Decision Review Officer (DRO) was held.  
There is no indication in the file that the veteran requested 
an informal conference in lieu of a personal hearing.  
Moreover, the veteran's attorney has stated, in 
correspondence with the RO, that it was improper to have held 
a conference instead of a hearing, and has demanded a 
transcript of the proceedings.  Since only hearings are 
recorded and transcribed, it appears that the veteran's 
attorney is also insisting that a hearing be conducted.  
Thus, on this record, the informal conference did not satisfy 
the veteran's request for a hearing.  See 38 C.F.R. 
§§ 3.103(c), 3.2600(c) (2003).

This matter was previously before the Board in December 2002, 
at which time it was remanded to the RO to schedule the 
veteran for a personal hearing.  During that same month, the 
RO notified the veteran regarding the scheduling of the 
hearing, and the veteran responded via his attorney that he 
waived the hearing, which in essence is a withdrawal of the 
hearing request.  

In June 2003 this case was again remanded to the RO for 
additional development, namely notice compliance under the 
Veterans Claims Assistance Act of 2000.  In December 2003 the 
RO granted an increased evaluation of 50 percent for the 
veteran's service-connected PTSD, and issued a supplemental 
statement of the case (SSOC) to that effect.  Since the 
increase to 50 percent still represents less than the maximum 
available under applicable diagnostic criteria, the veteran's 
increased evaluation claim for PTSD remains on appeal.  See 
AB, supra.

In the present decision, as shown on the first page herein, 
the Board has recharacterized the issue of entitlement to an 
increased evaluation for PTSD to show the applicability of 
the staged-rating procedure,in order to comply with the 
Court's decision in Fenderson v. West, 12 Vet. App. 119 
(1999).

The issue of entitlement to an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is further addressed in the 
remand portion of this decision, and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
from December 15, 1998, to August 11, 2003, the veteran's 
post-traumatic stress disorder was productive of occupational 
and social impairment with reduced reliability and 
productivity due to reported symptoms associated with his 
psychiatric disorder, creating a reasonable doubt that a 
higher rating is warranted for that period. 

2.  The competent and probative evidence of record shows that 
on and after August 12, 2003, the veteran's post-traumatic 
stress disorder was productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms associated with his PTSD, creating a reasonable 
doubt that a higher rating is warranted.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, the 
criteria for an initial evaluation of 50 percent from 
December 15, 1998, to August 11, 2003, for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126(a), 4.130, 
Diagnostic Code 9411 (2003).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an evaluation of 70 percent on and after August 
12, 2003, for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are entirely devoid of any findings 
indicative of a neuropsychiatric disorder during the 
veteran's period of service.  

In December 1998 the veteran filed an informal claim of 
entitlement to service connection for PTSD.  The evidence of 
records shows that the veteran participated in several combat 
operations against the enemy in Vietnam from September 1966 
to July 1967.  His DD Form 214 lists his military 
occupational specialty (MOS) as mortarman.  He reported that 
his secondary MOS was that of a combat infantryman.  He has 
been awarded the Vietnam Service Medal with one Bronze Star, 
the Vietnam Campaign Medal with Device, the Presidential Unit 
Citation, and the National Defense Service Medal.  

In June 1999 the veteran underwent a VA PTSD examination.  
During the interview while describing his military history, 
the veteran reported that while in Vietnam he essentially was 
in combat the entire tour of duty in various positions, 
either as an infantryman or a mortarman.  He provided the 
examiner with a detailed typewritten list of his experiences 
while in Vietnam, which has been made a part of the claims 
folder.  The examiner reviewed the list and, after oral 
conversations with the veteran, concluded that he had 
experienced significant traumatic events in Vietnam including 
witnessing the death and wounding of other Marines, as well 
as Vietnamese, North Vietnamese, Vietcong, South Vietnamese, 
civilians, and soldiers.  The examiner further noted that the 
veteran had been in numerous situations in which his life was 
threatened, and that individuals close to him were wounded or 
killed, including his radioman on one occasion.  

In describing his occupational history, the veteran reported 
that he had been a computer operator for a local government 
agency for the past ten years.  He further reported that he 
had also worked for the aerospace industry for a period of 
time, but was laid off and went back to work for the local 
government.  He stated that he functioned well on the job 
since he did not have to deal with other people, and he would 
spend most of his time working on his computer.  He stated 
that he did not like to be around people and that his job was 
that of a system administrator so he was not required to 
socialize or interact frequently with people.  He stated that 
he had been married twice.  His first marriage was from 1966 
to 1982 and his second was from 1986 to the present.  He said 
he had three children and resided with his family.  He 
described his current relationship with his family members as 
excellent.

On mental status examination, he denied any history of 
alcohol or substance abuse.  His mood was euthymic and his 
affect was mildly restricted.  His thoughts were organized, 
lucid, and coherent.  There was no indication of a thought 
disorder.  He denied any suicidal or homicidal ideation.  His 
test results from the Personality Assessment Inventory showed 
his profile was valid.  His highest elevations were under 
depression and aggression subscales as well as social 
detachment.  The examiner opined that the veteran met the 
criteria for PTSD in that he was exposed to traumatic events 
in which he experienced and witnessed and then was confronted 
with events that actually threatened his life with serious 
injury and the physical integrity of others.  He had 
responded to those events with fear, helplessness, and horror 
on occasion.  Further, he had been persistently experiencing 
recurrent intrusive recollections including images and 
thoughts of the events that occurred in Vietnam.  He had had 
intrusive distressing dreams and on occasion he had 
experienced flashbacks.  He persistently avoided stimuli 
associated with trauma and numbing of general responsiveness 
as indicated by his efforts to avoid thoughts, feelings, and 
conversations regarding the traumatic events in Vietnam.  The 
veteran reported that he was unable to recall important 
aspects of the traumas in that he had forgotten names of 
individuals who were killed, and who served with him.  He 
stated that he was specifically disturbed that he could not 
remember the name of his radioman who was killed when he was 
with him.  He also reported feelings of detachment, 
estrangement from others, and a restricted range of affect, 
as indicated by an incident in which his elderly mother was 
injured and he was unable to experience any feelings of 
empathy or concern for her.  He also indicated that his 
relationship with his family had been affected by his 
restricted range of affect and feelings of detachment or 
estrangement.  He further indicated that he had been 
irritable, and had outbursts of anger.  He had experienced 
exaggerated startle response, as well as sleep difficulty and 
hypervigilance.  The examiner noted that the duration of this 
disturbance had been since his return from Vietnam, and had 
caused significant distress and impairment in his social 
functioning.  The diagnostic impression under Axis I was 
PTSD.  His assigned score on the Global Assessment of 
Functioning (GAF) Scale was 70, and the highest GAF score in 
the past year was also reported as 70.

The claims folder contains a document which describes the 
veteran's post-service employment history.  It reveals that 
from 1968 to 1969 he worked as a computer operator, but left 
the job because he did not like his "Boss".  From 1969 to 
1978 he worked as a computer operator, and left to do 
programming.  From 1978 to 1981 he worked as a programmer, 
and his employment was terminated due to the company closing.  
From 1981 to 1985 he was employed as a programmer, and left 
two companies due to the "money".

In September 1999 the RO granted the veteran's claim for 
service connection for PTSD with an evaluation of 10 percent 
effective from December 15, 1998, the date of his claim.  The 
veteran filed notice of disagreement with the 10 percent 
disability evaluation assigned.  In April 2000 the RO issued 
an SOC which considered the issue of an increased evaluation 
for PTSD and continued the 10 percent disability evaluation 
assigned.

In June 2001 the veteran underwent a psychiatric evaluation 
by the Royalty Medical Group, arranged by VA.  The summary 
report indicates that the examiner had reviewed the medical 
records.  The veteran presented the history of his present 
illness.  He reported that things were somewhat worse and 
that he felt like he had infrequent panic attacks.  He 
described his panic attacks as stomach cramps that would last 
one to two minutes.  He stated that he did not know why they 
occurred or why they were there, and that he felt frightened 
during these so-called panic attacks.  He reported that he 
had had increased difficulty with getting along with his wife 
because she did not like some of the things that he did, such 
as his allowing his dog, a Doberman, to walk around without 
being caged in the house at night, and his keeping a 45-
caliber handgun between the two mattresses in his bed.  He 
stated that he did not know what the future held for his 
marriage.  He was trying to hold it together because of his 
son.  He also described some problems involving his 
threatening a co-worker, but nothing ha been done because 
there were "no witnesses."  Further, he complained of 
nightmares of a recurrent nature that caused him to wake up 
with startle, seeing "gooks" climbing a hill to fight him.  
He stated that he had constant flashbacks, particularly if he 
heard a helicopter or loud noise, and it was impossible for 
him to go to fireworks displays, and he dreaded the Fourth of 
July.  He stated that he avoided things like movies that 
dealt with Vietnam, and he also avoided people at work 
socially.  The only people with whom he wanted to speak were 
in his battalion in Vietnam, and he said he was the webmaster 
for that battalion.  He further stated that he only gets 
pleasure out of getting together with people from his 
battalion and getting on the internet to talk with them.  He 
did not have any other social interactions.  He felt that he 
had hindered himself in his job because people who worked 
below him were promoted to managerial positions in which he 
was unable to perform because he did not get along well with 
people.  He also reported that he had been sleeping fairly 
well on most nights unless he was awakened with a nightmare.  

He denied any current suicidal ideation, but stated that he 
had experienced it in the past, particularly before the birth 
of his son, who was eleven at the time of the evaluation.  He 
admitted to impulsive acts of violence and near violence and 
nearly assaulting a co-worker, and chasing after "a bum" 
who threw a can of peaches at him in a supermarket; he said 
he beat the bum and then left quickly before any authorities 
could be called.  He denied ideations of thinking about 
wanting to hurt others.  He denied psychotic markers, 
including hallucinations, visual, audible, or tactile.  He 
denied ideas of reference.  There were no bizarre delusions 
or extremely paranoid delusions.  

The veteran stated that he was not currently taking any 
medications and had not been on medications for psychiatric 
problems.  He reported that he was currently employed as an 
assistant programmer for the township, and had been employed 
in his current job for over ten years.


On mental status examination the veteran was modestly 
groomed, made good eye contact, and had good interpersonal 
contact with the interviewer.  He was cooperative, and tended 
to volunteer information spontaneously.  There was no 
evidence of psychomotor agitation or retardation.  He 
appeared genuine and truthful.  His speech was of normal 
rhythm, rate, and tone.  He was able to link thoughts 
together and was not tangential or circumferential.  His mood 
seemed omnipotent and hostile, and perhaps dysthymic.  His 
affect was one of omnipotence, hostility, and aggression.  He 
did not display any evidence of loosening of associations.  
He was able to make adequate links to all of the examiner's 
questions.  His short- and long-term memory was intact.  His 
concentration and his ability to calculate and to make 
abstractions were adequate.  His intelligence was average, 
and his insight and judgment were guarded.  The diagnosis 
under Axis I was PTSD.  His GAF was 75 at the time of the 
evaluation, and that was the highest in the past year.

In further discussion, the examiner commented that the 
veteran's description of threatened death experiences were 
there.  He had had responses of helplessness and horror.  He 
also had recurrent, intrusive, and distressing recollection 
of images and thoughts.  He had recurrent and distressing 
dreams and flashbacks, and some depersonalized feelings.  He 
had intense psychological stress from the traumatic events.  
He was avoidant to put himself into a situation where he 
might remember Vietnam.  He was avoidant to socializing with 
other people.  He had feelings of attachment and estrangement 
from others.  He had some sleep disturbances.  He had 
irritability and outbursts of anger, hypervigilance, and 
perhaps an exaggerated startle response.  The duration of his 
symptoms was noted to be longstanding, and the disturbances 
were noted to cause clinically significant distress, 
including the inability to be promoted because of an 
inability to work with others, including an inability to have 
adequate social interaction with his current and past wife.  
The examiner noted that he did not currently have a panic 
disorder.  However, he did have extreme ritualistic 
disorders.  There was no evidence of psychotic thinking.  
While he seemed aggressive, hostile, and omnipotent, he had 
been able to get along well enough in the job that he was 
performing, and provided an adequate living for himself and 
his family.  The examiner further commented that, from the 
psychiatric standpoint, the veteran's prognosis was guarded.

In July 2001 the RO granted the veteran an increased 
evaluation to 30 percent effective from December 15, 1998, 
the date of the original claim, and issued an SSOC to that 
effect.

The record contains a Notice of Commendation that was 
bestowed upon the veteran by his employer for his 
participation and dedication in taking responsibility to 
ensure that the "Data Center Move Project" was a success.

A VA outpatient psychiatric progress note dated in May 2002 
shows the veteran complained of insomnia and irritability 
that had been getting worse over the last three months.  He 
reported that he would fall asleep, wake up, and fall back to 
sleep, and would toss and turn.  He stated that he would tire 
and would have to get up by 4:00 A.M. to go to work and would 
feel somewhat tired at work.  He stated that he could not pay 
attention and would become forgetful.  He further stated that 
he could not deal with his co-workers.  He would become upset 
easily, and remained irritable.  It was noted that he had 
pulled one of the co-workers by his necktie four years 
before.  It was further noted that he seemed to carry over 
anger.  He was irritable at home, and would become upset 
easily at the children for trivial things.  His wife had 
called a police on him six or seven years previously.

The veteran further reported that he felt as though he was a 
loner because he could not associate with others, and the 
only friends he had were his ex-military buddies.  He stated 
that he felt overwhelmed with social interaction.  He had 
recently been asked to deal with co-workers in groups and 
seminars as compared to working with computers only, and that 
had been stressful.

On mental health examination, he was alert, oriented, well 
dressed and groomed, and friendly.  He was cooperative and 
had good eye contact.  His speech was coherent.  His affect 
was euthymic.  He was mildly anxious and his mood was 
described as stressed-out.  There was no psychosis present.  
He had good insight and motivation, and average cognition.  
There were no suicidal or homicidal ideations.  The diagnosis 
was PTSD under Axis I.  His GAF was 75.


In an August 2002 SSOC, the RO considered the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) and determined that an extraschedular rating 
was not warranted in the veteran's case.  The veteran 
appealed that determination.  

In August 2003 the veteran again underwent a VA examination 
for mental disorders.  During the interview the veteran 
reported that since 1986 he had worked full-time as a senior 
systems programmer for a local government agency.  He stated 
that he would work on his own, and that others had learned to 
leave him alone.  He reported that he had received 
commendations for technical excellence but that, due to his 
inability to deal with people, he had been unable to advance 
into management.  He reported no problems with work 
attendance or punctuality.  He stated that he had significant 
problems accepting supervision at work.  He reporting having 
had a physical altercation with a supervisor in 1992.  He 
described several situations in which he felt supervisors or 
others were "pushing his buttons" and trying to provoke 
him.  He reported that he also had problems getting along 
with co-workers.  He would get into verbal arguments with 
people who were doing things they should not do with the 
computer.  He had been sent to anger management at work two 
to three years before.  He stated that at present he avoided 
others, and they avoided him.  He reported increasing 
problems with concentration on tasks at work.  He had daily 
intrusive memories of Vietnam, which had been worsening since 
the Iraq War.  He reported daily panic attacks at work.  He 
would carry a paper bag at all times so he could breathe into 
it to counteract hyperventilation.  He stated that he 
experienced constant tension and anxiety.  He also had had 
trouble planning ahead and finishing projects.  He also 
reported problems with fatigue as a result of poor sleep.  He 
stated that he was always tired and had a lack of focus.

Further, he reported that socially he had remained married to 
his second wife.  He stated that he had no friends except for 
other Marine Corps Vietnam veterans.  He stated "I don't 
like people.  I would rather interact with my computer."  He 
stated that he had trouble expressing feelings and getting 
close to others.  He stated that his wife felt he was cold 
and indifferent and did not show affection.  He reported 
serious problems with irritability, and angry outbursts with 
family members and others.  He stated "My wife is constantly 
afraid I will explode in social situations."  He stated that 
he avoided interacting with others, and isolated himself.  He 
spent his time in front of the computer.  He avoided all 
activities outside the home.  He does not go shopping.  He 
avoids malls and crowds.  He stated that he had serious 
problems interacting with other people who he encounters in 
public.  One day, during his commute to work, he grabbed 
another passenger's cell phone and threw it to the ground.  
The authorities were called, and his monthly pass was 
suspended.  He was now driving to work.  He stated that eight 
to ten years before he had engaged in a fistfight on the 
freeway.  He said he would now flip his mirror up and not 
look at the tailgaters.  In order to feel safe in a public 
place, he would sit with his back to the wall, and would 
always avoid crowds.  He reported daily panic attacks at home 
as well as at work and in the car, which occurred two to 
three times per day.  He stated that at those times he would 
become light-headed, with shortness of breath, fast 
heartbeats, nausea, cramps, sweating, and a feeling of panic.  
He stated that he was constantly on guard.  In order to feel 
safe in his home, he did a perimeter check every evening.  He 
checked the locks, made sure the dogs were out, and then 
slept with a loaded gun under the mattress. 

On mental status examination it was noted that the veteran 
was casually dressed and well groomed.  He was alert and 
oriented.  His spontaneous speech was normal in rate, volume, 
and flow.  His thought processes were clear and logical.  
There was no evidence of a thought disorder or delusional 
thinking.  He denied hallucinations.  He described his mood 
as "dark."  He displayed a somewhat constricted range of 
affect, but appropriate to the content being discussed.  He 
described persistent depressed mood as well as persistent 
anxiety and tension.  During the examination, he showed some 
angry affect when discussing his feelings.  He stated, "I'm 
missing out on life."  He reported suicidal ideation as 
recently as six weeks before, but denied active intention or 
plan at present.  He denied homicidal ideation, but reported 
frequent impulses to harm others when provoked by rude 
behavior.  He stated that he was not acting on the impulses 
currently, but had had physical altercations in the past.  
His concentration and attention appeared intact for the 
purpose of the interview.  His memory appeared grossly intact 
for recent and remote events.  However, he reported that he 
had discovered that he had blocked some memories from Vietnam 
and was able to recall them only when reminded of events by 
other veterans at a reunion.  His insight and judgment were 
fair.  

The examiner noted that the veteran presented such PTSD 
symptoms as recurrent and intrusive distressing recollections 
of an event, recurrent nightmares of combat occurring most 
nights, and distressing flashbacks of Vietnam combat.  He 
also demonstrated intense psychological distress and 
physiological reactivity on exposure to cues symbolizing the 
event, such as the noise of helicopters and the smell of 
mulch.  The veteran reported that on the previous Halloween 
he was carving a pumpkin when taking out the seeds reminded 
him of holding in a "comrade's guts."  He stated that he 
could not continue carving the pumpkin.  He stated, "It's 
getting worse, not better."  His symptoms also included 
avoidance of thoughts, feelings or conversations associated 
with trauma, avoidance of activities, places, or people that 
arouse recollections of the trauma, inability to recall 
important aspects of the trauma, diminished interest in 
activities, feelings of detachment or estrangement from 
others, and restricted range of affect including trouble 
experiencing and expressing loving feelings or grief since 
military service.  He also demonstrated difficulty falling 
and staying asleep, irritability or outbursts of anger since 
military service, difficulty concentrating, hypervigilance, 
and exaggerated startle response.  In addition to the above 
symptoms, the veteran reported he currently had panic attacks 
occurring one to three times daily, and persistent depressed 
mood.  The diagnosis under Axis I was PTSD, chronic, with 
associated panic attacks and depressed mood.  His GAF score 
was 45, based upon the severity of symptoms including 
suicidal ideation, daily panic attacks, as well as serious 
impairment in several areas of functioning.

In his summary the examiner noted that the symptoms the 
veteran reported and those documented in his records show 
that he continues to meet the DSM-IV diagnoses criteria for 
PTSD.  He noted further that the veteran's symptoms had 
apparently worsened in the past few years, in the wake of the 
terrorist attacks of 2001 and the Iraq War.  Those symptoms 
had significantly impaired the veteran's ability to interact 
with others at home and at work.  The symptoms had caused him 
to restrict his activities, and led to problems with 
concentration and attention to tasks at home and at work.  
The current symptoms were noted to be extremely distressing 
to him, and to have caused impairment in his ability to work, 
his social functioning, and his emotional adjustment and 
general quality of life.

In December 2003 the RO increased the veteran's disability 
evaluation for PTSD to 50 percent effective August 12, 2003, 
and issued an SSOC to that effect.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA has 
published regulations to implement many of the provisions of 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
(Court) seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied in this matter.

In a June 2003 letter the RO informed the veteran of the VCAA 
and its effect on his claim.  In addition, the veteran was 
advised, by virtue of the rating decision of September 1999, 
the April 2000 SOC, and SSOCs dated in July 2001, May 2002, 
and December 2003, issued during the pendency of this appeal, 
of the pertinent law and what the evidence must show in order 
to substantiate his claim for an increased evaluation.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that medical 
evidence was developed with respect to the veteran's claim, 
and that the SSOCs issued by the RO clarified what evidence 
would be required for a grant of a higher evaluation.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In addition, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The veteran has been afforded VA 
psychiatric examinations.  The RO has also received VA 
outpatient treatment records on behalf of the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claim, under both former law and 
the new VCAA.  The Board concludes that the notifications 
received by the appellant adequately complied with the VCAA 
and subsequent interpretive authority, and that he has not 
been prejudiced in any way by the notice and assistance 
provided by the RO.  He is represented by counsel, and 
neither he nor his attorney has indicated that there is any 
more evidence to submit in this case.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The record shows that the veteran's original claim for 
service connection for PTSD was received in 1998 and was 
granted in a rating decision dated in September 1999, when a 
10 percent evaluation was assigned under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, effective from December 15, 1998.  
The veteran disagreed with the evaluation assigned, and this 
appeal ensued.  Since the veteran's claim for a higher 
evaluation for PTSD is an original claim that was placed in 
appellate status by his disagreement with the initial rating 
award, the rule in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance") is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, the entire 
rating period is to be considered, including the possibility 
of a staged rating.  See Fenderson, supra at 126 .




Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained 
therein represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's PTSD has been rated as 30 percent disabling 
under Diagnostic Code 9411 from December 15, 1998, to August 
11, 2003, and as 50 percent disabling on and after August 12, 
2003.  The Board notes that the rating criteria for 
evaluating mental disorders were significantly revised, 
effective November 7, 1996.  Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, the record shows that the 
veteran's original claim was filed in December 1998; 
therefore, his claim will be reviewed under the new 
regulations only.

Under the current criteria, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Entitlement to an initial evaluation in excess of 30 percent 
from
December 15, 1998, to August 11, 2003

The veteran essentially contends that symptoms associated 
with his service-connected PTSD are more severe than that 
represented by the disability evaluations he has been 
assigned.  The question in this instance is whether symptoms 
associated with his service-connected PTSD produced 
occupational and social impairment with reduced reliability 
and productivity or deficiencies in most areas, or total 
occupational and social impairment to warrant an evaluation 
in excess of 30 percent, for the period from December 15, 
1998, to August 11, 2003. 

The evidence of record during the period in question includes 
the veteran's service medical records (which are devoid of 
any medical findings of a psychiatric disorder), his service 
personnel records, VA psychiatric examinations in 1999 and 
2001, VA psychiatric outpatient treatment reports, and the 
veteran's statements.  Here, the evaluation of the medical 
evidence by the RO, for the period in question, resulted in 
the assignment of a 30 percent evaluation.  The Board has 
carefully considered the evidence for assigning the next 
highest evaluation of 50 percent in this case for the period 
in question, and we find it to be in relative equipoise.  

The medical evidence reveals that the veteran's GAF score has 
ranged from 70 to 75.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 242-244 (1995), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 61-70 denotes some mild symptoms or 
some difficulty in social or occupational functioning, but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 71-80 is indicative of 
symptoms, if they are present, that are transient and 
expectable reactions to psychosocial stressors and show no 
more than slight impairment in social and occupational 
functioning. 

As noted above, the regulations at 38 C.F.R. § 4.126(a) 
require that disability evaluations be based upon all the 
evidence bearing on occupational and social impairment, and 
not solely upon the examiner's assessment at the moment of 
examination.  Thus, notwithstanding the veteran's GAF score 
of 75, the Board believes the veteran's PTSD symptoms place 
him between the criteria for the 30 percent and 50 percent 
ratings for the period from December 15, 1998, and August 11, 
2003.  On VA mental status examination in 1999 the veteran 
was noted as having feelings of detachment, estrangement from 
others, and a restricted range of affect, which had affected 
his relationship with his family.  The examiner in 2001 noted 
that the duration of the veteran's symptoms was longstanding 
and the disturbances caused clinically significant distress, 
including the inability to be promoted because of an 
inability to work with others, and including an inability to 
have adequate social interaction with his current and past 
wife.  He had extreme ritualistic disorders and he seemed 
aggressive, hostile, and omnipotent.  The 2002 VA outpatient 
psychiatric progress note reveals that the veteran 
articulated that he would feel tired at work due to insomnia.  
He could not pay attention at work, and had become forgetful.  
He stated that he could not deal with his co-workers and 
would become upset easily and would remain irritable.  There 
had also been demonstrated aggression with a co-worker.

Based upon the foregoing, the Board will apply the 
reasonable-doubt/benefit-of-the-doubt doctrine to decide this 
case in favor of the veteran, as we find that the evidence is 
in relative balance.  Thus, under 38 C.F.R. §§ 3.102, 4.3, 
and 4.7, an evaluation of 50 percent is warranted for the 
period from December 15, 1998, to August 11, 2003, for the 
veteran's service-connected PTSD 



Entitlement to an evaluation in excess of 50 percent
on and after August 12, 2003

The RO granted the veteran an increased evaluation to 50 
percent from August 12, 2003, for his service-connected PTSD.  
Essentially, the veteran contends that he experiences 
symptoms associated with his PTSD that warrant an evaluation 
in excess of the 50 percent assigned for the stated period.  

The Board has considered the veteran's contention and, upon a 
thorough review of the evidence with respect to the 
applicable period, finds that the veteran's PTSD symptoms are 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms associated with 
PTSD, as well as some deficiencies in work, family relations, 
judgment, and thinking.  

The Board observes that the medical records have indicated an 
increase in the severity of the veteran's PTSD symptoms, in 
that his GAF score is now reported to be 45, based on the 
severity of symptoms including suicidal ideation, daily panic 
attacks, as well as serious impairment in several areas of 
functioning.  The examiner in August 2003 noted that the 
veteran's symptoms have worsened in the past few years with 
the occurrence of the terrorist attacks of 2001 and the Iraq 
War.  It was noted that the veteran's symptoms significantly 
impair his ability to interact with others at home and at 
work.  The symptoms have caused him to restrict his 
activities, and the symptoms lead to problems with 
concentration and attention to tasks at home and at work.  
His current symptoms were noted to be extremely distressing 
and had caused impairment in the veteran's ability to work, 
and in his social functioning, and his emotional adjustment 
and general quality of life.  The veteran also described 
scenarios in which he had demonstrated impaired impulse 
control.  He reported serious problems with irritability and 
angry outbursts with family members and others.  He also 
described instances when he had become violent with others.

Although the veteran maintains full-time employment as a 
senior systems programmer, he articulates that he works on 
his own and others have learned to leave him alone.  He 
disclosed that he had been unable to advance in management 
because of his inability to deal with people, and he stated 
that he has significant problems accepting supervision at 
work.

Based upon the foregoing, the Board concludes that the 
evidence does not preponderate in favor of a disability 
rating higher than the currently assigned 50 percent for the 
period in question.  However, as applied in the issue above, 
the Board does have discretion, under the reasonable-
doubt/benefit-of-the-doubt doctrine, to decide in the 
veteran's favor where the evidence is in relative balance.  
Considering his contentions in light of the findings reported 
in the medical records, the Board believes the veteran's PTSD 
symptoms place him between the criteria for the 50 percent 
and 70 percent ratings.  Thus, under 38 C.F.R. §§ 3.102, 4.3, 
and 4.7, an evaluation of 70 percent is warranted.

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether a "staged" rating is 
appropriate.  Upon review of the record in this case, and 
giving the benefit of the doubt to the veteran, we find that 
his overall condition has warranted staged ratings, as 
assigned herein, since his initial grant of service 
connection.

ORDER

An initial evaluation of 50 percent from December 15, 1998, 
to August 11, 2003, for post-traumatic stress disorder is 
granted, subject to the regulations governing the payment of 
monetary awards.

An evaluation of 70 percent on and after August 12, 2003, for 
post-traumatic stress disorder is granted, subject to the 
regulations governing the payment of monetary awards.



REMAND

A review of the claims folder reveals that the August 2002 
SSOC indicated that the case did not warrant extra-schedular 
consideration.  However VA has not provided the veteran with 
specific notice of the evidence needed to substantiate the 
claim under the governing regulation.  In the case of a claim 
of entitlement to an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1), the notice to the veteran of evidence 
needed to substantiate the claim must advise him that such 
evidence would consist of evidence that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that would render 
impractical the application of the regular schedular 
standards for assigning disability ratings.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is warranted.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied. 

2.  The veteran should be asked to 
furnish employment records verifying that 
he experiences marked interference with 
employment or that he has had frequent 
periods of hospitalization due to his 
service connected PTSD.  This evidence 
may include records pertaining to lost 
time or sick leave used due to PTSD, and 
any medical records showing periods of 
hospitalization.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  The RO should consider 
whether referral under § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC and allow a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including the VCAA and any other 
legal precedent.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



